Citation Nr: 0218617	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  00-11 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for right ear hearing 
loss.  

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had active service from October 1968 to May 
1970, with service in Vietnam from April 1969 to May 1970.  
He voluntarily extended his tour in Vietnam by 24 days to 
qualify for early separation from service.

This appeal originally arose from rating actions dated in 
March 1999 and March 2000 that denied service connection 
for PTSD and for residuals of perforated eardrum (right 
and left ear hearing loss, and tinnitus), respectively.  
With regard to the March 1999 rating decision, the veteran 
filed a notice of disagreement in March 2000, within one 
year of notification.  A statement of the case was issued 
in March 2000, and the veteran submitted a substantive 
appeal in April 2000.  With regard to the March 2000 
rating decision, the veteran filed a notice of 
disagreement in June 2000.  A statement of the case was 
issued in June 2000.  The veteran perfected an appeal to 
the Board of Veterans' Appeals in June 2000.  

In September 2002, the veteran and his spouse testified 
before the undersigned Board Member in Washington, D.C.; 
the transcript of that hearing is of record.  

For the reasons explained in more detail, below, the Board 
has divided the claim for service connection for claimed 
residuals of a perforated ear drum into three separate 
issues-service connection for right ear hearing loss, 
service connection for left ear hearing loss, and service 
connection for tinnitus.  


FINDINGS OF FACT

1.  All notification and development action needed to 
fairly adjudicate each claim on appeal has been, to the 
extent possible, been accomplished.  

2.  The veteran has a diagnosis of PTSD, and has alleged 
experiencing stressful events in service, to include 
mortar attacks on his unit, and witnessing the deaths of 
U.S. servicemen.

3.  The veteran did not engage in combat with the enemy in 
service.

4.  The occurrence of none of the veteran's claimed in-
service stressful experiences has been corroborated by 
service records or other credible, supporting evidence, 
and the veteran has not provided sufficient information 
for VA to further attempt to independently corroborate any 
claimed in-service stressful experience.  

5.  Service medical records establish left ear hearing 
loss to a degree recognized as a disability for VA 
purposes, during active service.

6.  Service medical records do not reflect any complaint, 
finding, or diagnosis of right ear hearing loss or 
tinnitus, and there is there is no competent evidence of a 
nexus between any current right ear hearing loss or 
tinnitus and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) (1994 and 
2001).

2.  The criteria for service connection for left ear 
hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2002).

3.  The criteria for service connection for right ear 
hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2002).

4.  The criteria for service connection for tinnitus are 
not met.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002)).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002);  38 C.F.R. § 
3.159(b) (2002).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c) (2002)).

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on each of the claims on appeal at this time, as 
all notification and development action needed to render a 
fair decision on each claim has, to the extent possible, 
been accomplished.

Through the March 1999 rating decision, the March 2000 
statement of the case, and correspondence from the RO the 
veteran and his representative have been notified of the 
law and regulations governing entitlement to the benefits 
he seeks, the evidence which would substantiate his 
claims, and the evidence that has been considered in 
connection with his appeal.  Thus, the Board finds that 
the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
provided ample opportunity to submit information and 
evidence.  Moreover, as there is no indication that there 
is any existing, potentially relevant evidence to obtain, 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  The duty to 
notify has been met.

The Board also finds that all necessary development has 
been accomplished.  Pertinent service medical and 
personnel records have been associated with the claims 
folder as have post service records of VA medical 
treatment.  The veteran's claimed stressors have been 
researched by the United States Armed Services Center for 
Unit Records Research (Unit Records Center).  In May 2002, 
the veteran stated that he had no further evidence to 
submit.  In September 2002, the veteran and his spouse 
presented testimony at a Board hearing.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that is necessary for a fair 
adjudication of any the claims that have not been 
obtained.  

Under these circumstances, the Board finds that the 
veteran is not prejudiced by the Board's consideration of 
the claims, at this juncture, without first directing or 
accomplishing any additional notification and/or 
development action.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The claims are ready to be considered on 
the merits.


I.  Service connection for PTSD

A.  Background

The service medical records are completely negative for 
complaints, findings, or diagnosis of PTSD.  The veteran 
was psychiatrically normal on separation examination in 
May 1970.

The veteran's Enlisted Qualification Record reflects that 
his military occupational specialties (MOSs) in service 
were 76A10, supply handler, and 76P20, stock control and 
accounting specialist.  He was assigned to the 624th 
Service and Supply Company (624th S&S Co.), a subordinate 
unit of the 266th Supply and Service Battalion (266th S&S 
Bn.) located at Long Binh, Republic of Vietnam.  Service 
personnel records indicate that the veteran voluntarily 
extended his tour in Vietnam by 24 days to qualify for 
early separation from service.

In statements provided by the veteran in June 1998 he 
related seeing a fellow American serviceman killed on 
August 5, 1969 in an accidental shooting.  He reported 
that in November 1969 he witnessed the death of a fellow 
American soldier during a convoy between Long Binh and 
"Little Black Horse".  In statements submitted in March 
2000, the veteran reported that upon arrival in Vietnam he 
was sent to the 11th Armored Cavalry Regiment (11th ACR) 
for six months at a base called "Little Black Horse", 
although his orders had assigned him to the 624th S&S Co.  
He related that during this period he was exposed to 
mortar attacks and attacks on the perimeter of the base.  
He stated that he had his eardrum perforated during a 
mortar attack.  He again reported the death of a fellow 
American soldier during a convoy, this time indicating the 
soldier was named Skip Pierce.  He stated that on January 
10, 1970 he witnessed a shooting at an Officer's Club in 
Long Binh.  He again related seeing a fellow American 
serviceman killed in an accidental shooting, very similar 
to the circumstances he had related in statements 
submitted in June 1998.  This time he related that the 
incident occurred on February 8, 1970 while clearing 
weapons after guard duty, as opposed to his earlier 
statement that indicated that this occurred in August 
1969.  He further related that he discovered a soldier in 
his quarters, who had his throat cut, on March 16, 1970.  

The report of a VA PTSD examination, conducted in October 
2001, shows the veteran reporting that he initially served 
with the 11th ACR in Vietnam and later with the 624th S&S 
Co.  He stated that he was primarily a convoy driver and 
was exposed to rocket and mortar attacks.  He reported 
that a friend of his named Skip Pierce was killed on a 
convoy and that at another time a friend named Joe King 
was killed in an accidental shooting.  

The examiner noted that the veteran had been diagnosed 
with Lyme disease in 1997 and appeared to not only have a 
psychosis but also cognitive dysfunction secondary to the 
Lyme disease in view of its having attacked neurological 
functioning.  He stated that since that time, his 
anxieties and recollections about Vietnam have become more 
pronounced but the emotional lability and hallucinations 
associated with Vietnam are part and parcel of the defects 
of the Lyme disease and not of PTSD.

The report of a VA PTSD examination, conducted in December 
2001, shows the veteran giving a history of witnessing a 
friend named Skip being killed during a convoy on December 
5, 1969.  He stated that approximately two months after 
that he was involved in a mortar attack that caused his 
ears to bleed.  

VA outpatient treatment records, dated between April and 
September 2002, continue to the show the veteran 
presenting with psychotic symptoms attributed to PTSD, 
noted to be severe, with a history of lyme disease.  

The RO requested verification of the veteran's claimed 
stressors from the Unit Records Center.  A response was 
received in February 2002.  That organization noted that 
available U.S. Army casualty files do not list a 'Skip 
Pierce' or 'Jo/Joseph King' as killed or wounded during 
the veteran's tour in Vietnam.  A search was conducted of 
Morning Reports (MR's), DA Form 1, submitted by 624th S&S 
Co for the period from April -October 1969.  Alpha Rosters 
submitted with MR's for the period ending October 31, 1969 
list a Steven V. Pierce as assigned to the 624th S&S Co, 
however, available U.S. Army casualty files do not list a 
'Steven Pierce' as killed or wounded during the veteran's 
Vietnam tour.  

The veteran and his spouse presented personal testimony 
before the undersigned Board Member in September 2002.  
The veteran essentially restated his earlier contentions 
with regard to his claimed stressors.  He was unable to 
provide more specific details regarding these stressors.  
He reiterated that he was taken to the 11ACR for his first 
six months in Vietnam, and that after that he was assigned 
to the 624th S&S Co.

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in wartime 
service.  38 U.S.C.A. § 1110.  Such a determination 
requires a finding of a current disability that is related 
to an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Service connection may be 
granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, 
and (3) a link, established by medical evidence, between 
current symptomatology and the claimed, in-service 
stressor.  38 C.F.R. § 3.304(f).  [Parenthetically, the 
Board notes that the version of the law in effect at the 
time the veteran initially filed his claim for service 
connection for PTSD required a "clear" diagnosis of PTSD, 
that requirement has since been eliminated; as, in this 
regard, the current version of 3.304(f) as regards the 
three regulatory criteria-requiring only a diagnosis 
rendered in accordance with 38 C.F.R. § 4.125(a), which 
incorporates the provisions of the Fourth Edition of the 
Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV)-is more favorable to the veteran, it must be 
considered in the adjudication of his claim.  See Dudnick 
v. Brown, 10 Vet. App. 79 (1997); Karnas, 1 Vet. App. at 
312-13.  A more recent amendment to 38 C.F.R. § 3.304(f), 
effective May 7, 2002, which pertains to evidence 
necessary to establish a stressor based on personal 
assault, does not change the three criteria noted above, 
and is inapplicable to the claim on appeal.  See 67 Fed. 
Reg. 10330-10332 (March 7, 2002).] 

In this case, the veteran alleges that he has PTSD as a 
result of having experienced stressful events in service 
in Vietnam, to include witnessing the deaths of U.S. 
soldiers being killed, and incidents in which he was 
involved in mortar and rocket attacks.  

The record shows that the veteran underwent two VA 
psychiatric examinations.  In October 2001, the examiner 
indicated a diagnosis of dementia, chronic, moderately 
severe, secondary to Lyme disease, organic psychosis 
associated with Lyme disease, chronic, quite severe, and 
PTSD, chronic, moderate intensity, and incorporated into 
his psychotic symptomatology and disorganization.  On 
subsequent examination in December 2001, a diagnosis of 
PTSD was entered, without reference to the effects of the 
Lyme disease.  

The veteran has been diagnosed with PTSD; hence, it 
appears that the first criterion for establishing service 
connection for PTSD has been met.  Setting aside, for the 
moment, the question of the credibility of the diagnosis 
(inasmuch as none of the veteran's claimed in-service 
stressful experiences, to include that related during the 
examination, has been verified), the claim must still fail 
in light of the fact that the second of the three criteria 
under 38 C.F.R. § 3.304(f)-credible supporting evidence 
that any of the claimed, in-service stressors actually 
occurred-has not been met.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a 
diagnosis of PTSD will vary, depending upon whether the 
veteran engaged in "combat with the enemy" in service.  VA 
must make a specific finding as to whether the veteran 
engaged in combat.  See Gaines v. West, 11 Vet. App. 353, 
359 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be 
made on a case-by-case basis, requires that the veteran 
have personally participated in events constituting an 
actual fight or encounter with a military foe or hostile 
unit or instrumentality.  VAOPGCPREC 12-99 (October 18, 
1999).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor 
is related to that combat, then the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor, and no further development or 
corroborative evidence is required, provided such 
testimony is "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(f); Cohen, 10 Vet. App. at 146-47; Zarycki, 6 
Vet. App. at 98.  If, however, VA determines either that 
the veteran did not engage in combat with the enemy or 
that the veteran did engage in combat, but that the 
alleged stressor is not combat-related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates the veteran's 
testimony or statements.  See Cohen, 10 Vet. App. at 147; 
Zarycki, 6 Vet. App. at 98.

In this case, the veteran has not contended, and the 
evidence does not show, that he engaged in combat with the 
enemy during his service in Vietnam.  His DD Form 214, his 
report of service discharge, lists his military 
occupational specialties as supply handler and stock 
control and accounting specialist.  Moreover, although he 
received various medals, to include the National Defense 
Service Medal, the Vietnam Service Medal, and the Republic 
of Vietnam Campaign Medal, there is no evidence that he 
received any award or citation specifically indicative of 
combat service.  His service personnel records do not 
otherwise establish evidence of combat with the enemy in 
service.  Although he has claimed that he was assigned to 
the 11th ACR during his first six months in Vietnam, his 
service personnel records do not support this contention.  
Under such circumstances, corroboration of the occurrence 
of the veteran's claimed in-service stressful experiences 
is necessary.  In this case, however, the Board finds that 
the record contains no such corroboration.  

The reply from the Unit Records Center failed to establish 
the occurrence of any of the veteran's claimed stressors, 
and notes that no persons identified by the veteran as 
being killed during his tour were listed in official U.S. 
Army casualty records as having been wounded or killed 
during the veteran's tour in Vietnam.  Moreover, the 
veteran has not otherwise presented any evidence to 
establish the occurrence of any claimed stressor, nor has 
he been able to provide any additional details to 
facilitate any further attempt to independently verify any 
of the claimed stressors.    

Under these circumstances, the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A § 5107(b) (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

II.  Service connection for hearing loss and tinnitus

A.  Background

A review of the veteran's service medical records 
indicates that on enlistment examination in September 1968 
reported threshold hearing levels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-10
-10
-
5
LEFT
5
-5
-5
-
15

Separation examination reported threshold hearing levels 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
20
20
LEFT
30
10
10
20
50

There were no complaints of hearing loss or tinnitus on 
separation examination.  Moreover, the veteran's service 
medical records, to include separation documents, are 
negative for any indication of a perforated eardrum.  

Post-service private medical records, dated in April 2000, 
show an impression of very severe hearing loss.  It was 
noted that the veteran was for all intents and purposes 
deaf, although he had excellent speech discrimination (96 
percent) in his right ear.

The report of a VA audiological evaluation, conducted in 
June 2000, reflects that the veteran's wife provided his 
history because the veteran "could not communicate."  She 
stated that he experienced severe hearing loss secondary 
to a mortar explosion in Vietnam that caused the veteran's 
eardrums to perforate.  It was noted that the veteran did 
not respond at equipment limits to pure tone or speech 
stimuli in the left ear and responded in the range of 
profound hearing loss in the right ear.  It was noted that 
a rating could not be established because audiological 
testing yielded inconsistent test results.  It was 
recommended that auditory brainstem response testing be 
conducted at another facility.  

The report of a VA audiological evaluation, conducted in 
October 2001, reflects complaints of bilateral tinnitus 
and history of tympanic membrane perforation.  It was 
noted that the veteran worked for Chrysler Corporation at 
a vehicle assembly plant from 1974 to 1997.  The examiner 
stated that he had reviewed the veteran's service medical 
records.  He noted that on separation examination the 
veteran's right ear was within normal limits through 4000 
hertz, and that the left ear registered 50 dB at 4000 
hertz.  The examination was once again deemed to be 
inadequate due to the veteran's inability to respond.

B.  Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
pre-existing injury or disease in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  
38 C.F.R. §§ 3.102, 3.303(d) (2002). 

The test threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  Impaired hearing will be considered to be a 
disability for VA service connection purposes when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or 
the thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran's separation examination includes an audiogram 
that indicates impaired hearing in the left ear at 4000 
hertz, sufficient to meet the criteria of 38 C.F.R. 
§ 3.385, above.  Thus, the objective evidence of record 
indicates that the veteran first experienced hearing loss 
in the left ear, to a degree recognized as a disability 
for VA purposes, during active service.  On the basis of 
this evidence, the Board finds that the criteria for left 
ear hearing loss are met.

However, the Board also finds that the record presents no 
basis for a grant of service connection for either right 
ear hearing loss or tinnitus.  The veteran's service 
medical records are negative for complaints, findings, or 
diagnosis of either right ear hearing loss or tinnitus, 
and there are no objective findings of impaired hearing in 
the right ear until many years after service.  
Furthermore, there is no competent evidence of a nexus 
between either any current right ear hearing loss or 
tinnitus and service.  

As noted above, the October 2001 examiner indicated that 
the veteran's hearing in the right ear, at separation, was 
within normal limits; such opinion militates against any 
finding that the right ear hearing loss is related to 
service, and the veteran has neither presented nor alluded 
to the existence of any contrary medical evidence.  As for 
the veteran's tinnitus, the Board notes, initially, that 
while the veteran has complained of experiencing tinnitus 
in connection with the current claim and on VA 
audiological evaluation in October 2001, none of the post-
service medical records reflect an actual diagnosis of the 
condition.  However, even assuming, arguendo, that the 
veteran does currently suffer from tinnitus as claimed, 
there is no objective evidence to relate any such current 
disability to service.  While the veteran has asserted 
that both his hearing loss and tinnitus are the result of 
a perforated ear drum due to a mortar attack in service, 
there is no competent, objective evidence to establish 
either a perforated ear drum in service, or the claimed 
mortar attack.  As indicated in connection with the claim 
for service connection for PTSD, addressed above, the 
veteran's claimed exposure to a mortar attack has not been 
corroborated.  Furthermore, the veteran's service medical 
records do not establish any perforated ear drum in 
service, and, as laypersons without the appropriate 
medical training or expertise, neither the veteran nor his 
wife is competent to offer, on the basis of assertions, 
alone, competent evidence of a diagnosis of perforated ear 
drum in service.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Finally, in the 
absence of evidence of either right ear hearing loss or 
tinnitus in service, and the absence of evidence of the 
in-service mortar attack or the perforated ear drum 
claimed by the veteran, the Board finds that obtaining a 
medical opinion as to the etiology of right ear hearing 
loss and tinnitus is unnecessary.  See 38 C.F.R. § 5103A.

For all the foregoing reasons, the claim for service 
connection for left ear hearing loss may be granted, but 
the claims for service connection for right ear hearing 
loss, and for tinnitus, must be denied.  In reaching the 
decision to deny the later claims, the Board has 
considered the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is against each of those 
claims, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.



ORDER

Service connection for PTSD is denied.

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

